EXHIBIT 10.6
ALERE INC.
2010 STOCK OPTION AND INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-U.S. EXECUTIVES

 



--------------------------------------------------------------------------------



 



NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-U.S. EXECUTIVES
UNDER THE
ALERE INC.
2010 STOCK OPTION AND INCENTIVE PLAN

     
Name of Optionee:
  _____________________
Number of Option Shares:
  _____________________
Option Exercise Price Per Share:
  _____________________
Grant Date:
  _____________________
Expiration Date:
  _____________________

     Pursuant to the Alere Inc. 2010 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Alere Inc. (the “Company”) hereby
grants to the Optionee named above an option (the “Stock Option”) to purchase,
on or prior to the Expiration Date specified above, all or part of the number of
Option Shares of Common Stock, par value $0.001 per share (the “Stock”) of the
Company specified above at the Option Exercise Price per Share specified above
subject to the terms and conditions set forth herein, including any
country-specific terms and conditions set forth in any appendix hereto (the
“Appendix”) (collectively, the “Agreement”), and in the Plan.
     1. Exercisability Schedule. No portion of this Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Administrator to accelerate the
exercisability schedule hereunder, this Stock Option shall become exercisable
with respect to the following number of Option Shares on the dates indicated, so
long as the Optionee remains in employment with the Company or a Subsidiary on
the Exercisability Date specified below:

                      Number of   Total Number of Exercisability   Option Shares
First   Option Shares Date   Becoming Exercisable   Exercisable
_____________
    _____________ (25 %)     _____________ (25 %)
_____________
    _____________ (25 %)     _____________ (50 %)
_____________
    _____________ (25 %)     _____________ (75 %)
_____________
    _____________ (25 %)     _____________ (100 %)

1



--------------------------------------------------------------------------------



 



     Once exercisable, this Stock Option shall continue to be exercisable at any
time or times prior to the close of business on the Expiration Date, subject to
the provisions of this Agreement and the Plan.
     2. Manner of Exercise
          (a) The Optionee may exercise this Stock Option only in the following
manners: from time to time, on or prior to the Expiration Date of this Stock
Option, the Optionee may give notice of his or her election to purchase some or
all of the Option Shares purchasable by means of (i) a written notice to the
Administrator or (ii) an electronic notice to the Administrator or other
authorized representative of the Company (including a third-party administrator
or broker designated by the Company). Whether written or electronic, such notice
shall specify the number of Option Shares to be purchased and shall be in a form
approved by the Administrator.
     Payment of the Option Exercise Price for the Option Shares may be made by
one or more of the following methods: (i) in cash, by certified or bank check or
other instrument acceptable to the Administrator; (ii) by the Optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the Option Exercise Price,
provided that in the event the Optionee chooses to pay the Option Exercise Price
as so provided, the Optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; or (iii)
a combination of (i) and (ii) above. Payment instruments will be received
subject to collection.
     The delivery of certificates, or their electronic equivalent, representing
the Option Shares will be contingent upon the Company’s receipt from the
Optionee of full payment for the Option Shares, as set forth above and any
agreement, statement or other evidence that the Company may require to satisfy
itself that the issuance of Stock to be purchased pursuant to the exercise of
Stock Options under the Plan and any subsequent resale of the shares of Stock
will be in compliance with applicable laws and regulations.
          (b) Certificates representing the shares of Stock, or their electronic
equivalent, purchased upon exercise of this Stock Option shall be issued and
delivered to the Optionee upon compliance, to the satisfaction of the
Administrator, with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements of this Agreement and of
the Plan. The determination of the Administrator as to such compliance shall be
final and binding on the Optionee. The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to this Stock Option unless and until this Stock Option shall
have been exercised pursuant to the terms of this Agreement, the Company shall
have issued and delivered the shares to the Optionee, and the Optionee’s name
shall have been entered as the stockholder of record on the books of the
Company. Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such shares of Stock.

2



--------------------------------------------------------------------------------



 



          (c) The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 10 shares, unless the number of
shares with respect to which this Stock Option is being exercised is the total
number of shares subject to exercise under this Stock Option at the time.
          (d) Notwithstanding any other provision of this Agreement or of the
Plan, no portion of this Stock Option shall be exercisable after the Expiration
Date.
     3. Termination of Employment. If the Optionee’s employment by the Company
or a Subsidiary is terminated, no additional Option Shares shall become
exercisable following the date of termination (as further described in Section
8(m) below) and the period within which to exercise the exercisable portion of
the Stock Option (as further described in Section 8(m) below) may be subject to
earlier termination as set forth below.
          (a) Termination Due to Death. If the Optionee’s employment terminates
by reason of death, any Stock Option held by the Optionee shall become fully
exercisable and may thereafter be exercised by the Optionee’s legal
representative or legatee for a period of twelve months from the date of death
or until the Expiration Date, if earlier.
          (b) Termination Due to Disability. If the Optionee’s employment
terminates by reason of disability (as determined by the Administrator), any
Stock Option held by the Optionee shall become fully exercisable and may
thereafter be exercised by the Optionee for a period of twelve months from the
date of termination or until the Expiration Date, if earlier. The death of the
Optionee during the twelve-month period provided in this Section 3(b) shall
extend such period for another twelve months from the date of death or until the
Expiration Date, if earlier.
          (c) Termination for Cause. If the Optionee’s employment terminates for
Cause, any Stock Option held by the Optionee shall terminate immediately and be
of no further force and effect. For purposes of this Agreement, “Cause” shall
mean: (i) any material breach by the Optionee of any agreement between the
Optionee and the Company or a Subsidiary; (ii) the conviction of or a plea of
nolo contendere by the Optionee to a felony (or similar crime under applicable
local law) or a crime involving moral turpitude (or similar crime under
applicable local law); or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company or a Subsidiary. If it is discovered
that an Optionee’s employment could have been terminated for Cause but such
information was not known by the Company, the date of termination of employment
shall be deemed to be the date on which the act constituting Cause took place.
In the event that an Optionee has exercised a Stock Option after he or she has
committed an act constituting Cause, the Administrator may, in his or her sole
discretion and to the extent permitted by law or applicable regulations, take
action to recover the Option Shares and any gains made by the Optionee in
respect of such Option Shares.
          (d) Other Termination. If the Optionee’s employment terminates for any
reason other than death, disability or Cause, and unless otherwise determined by
the Administrator, any Stock Option held by the Optionee may be exercised, to
the extent exercisable on the date of termination, for a period of three months
from the date of termination

3



--------------------------------------------------------------------------------



 



or until the Expiration Date, if earlier; provided that, to the extent permitted
by law or applicable regulations (as determined by the Administrator), if the
Optionee’s employment terminates by reason of voluntary retirement (as
determined by the Administrator) after the age of 58 then Stock Options
exercisable on the date of termination may be exercised for a period of twelve
months from the date of termination or until the Expiration Date, if earlier.
Any Stock Option that is not exercisable at such time shall terminate
immediately and be of no further force or effect.
     The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
     4. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
     5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee. Notwithstanding the foregoing, this Stock Option may be transferred,
upon approval of the Administrator following submission of a petition for such
transfer from the Optionee to the Administrator and the written agreement of the
proposed transferee to be bound by the terms of the Plan and this Agreement, to
the Optionee’s spouse, children (natural or adopted) or stepchildren, a trust
for the sole benefit of one or more such family members of which the Optionee is
the settlor, or a family limited partnership or family limited liability company
of which the limited partners or members, as the case may be, consist solely of
one or more such family members.
     6. Tax Withholding.
          (a) Regardless of any action the Company or the Optionee’s employer
(the “Employer”) takes with respect to any or all income tax, social insurance
contributions, payroll tax, payment on account or other tax-related items
related to the Optionee’s participation in the Plan and legally applicable to
the Optionee (“Tax-Related Items”), the Optionee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Optionee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Optionee further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Stock Option, including, but not limited
to, the grant, vesting or exercise of this Stock Option, the subsequent sale of
shares of Stock acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Stock Option to reduce or eliminate
the Optionee’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Optionee has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, the Optionee acknowledges that the Company

4



--------------------------------------------------------------------------------



 



and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
          (b) Prior to the relevant taxable or tax withholding event, as
applicable, the Optionee will pay or make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-Related Items. In this
regard, the Optionee authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(i) withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or (ii) withholding from proceeds
of the sale of shares of Stock issued at exercise of this Stock Option either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Optionee’s behalf pursuant to this authorization); or (iii) withholding in
Stock to be issued at exercise of this Stock Option.
          (c) To avoid any negative accounting treatment, the Company may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Optionee is deemed to have been issued the full number of
shares of Stock subject to the exercised Stock Options, notwithstanding that a
number of shares of Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Optionee’s participation
in the Plan.
          (d) Finally, the Optionee shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares or the proceeds of the sale of Stock, if
the Optionee fails to comply with the Optionee’s obligations in connection with
the Tax-Related Items.
     7. Miscellaneous.
          (a) Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Optionee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.
          (b) This Stock Option and the Optionee’s participation in the Plan do
not confer upon the Optionee any rights with respect to continuance of
employment by the Employer, the Company or any Subsidiary, and shall not
interfere with the ability of the Employer to terminate the Optionee’s
employment relationship at any time.
          (c) This Stock Option is not intended to be an incentive stock option
as defined in Section 422 of the United States Internal Revenue Code of 1986, as
amended.
     8. Nature of Stock Option. In accepting the Stock Option granted hereunder,
the Optionee acknowledges, understands and agrees that:
          (a) the Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;

5



--------------------------------------------------------------------------------



 



          (b) the grant of the Stock Option is voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted repeatedly in
the past;
          (c) all decisions with respect to future grants of options, if any,
will be at the sole discretion of the Company;
          (d) the Optionee’s participation in the Plan is voluntary;
          (e) the Stock Option and any shares of Stock acquired under the Plan
are an extraordinary item, which does not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which is
outside the scope of the Optionee’s employment contract, if any;
          (f) the Stock Option and any shares of Stock acquired under the Plan
are not intended to replace any pension rights or compensation;
          (g) the Stock Option and any shares of Stock acquired under the Plan
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Employer;
          (h) the Stock Option grant and the Optionee’s participation in the
Plan shall not be interpreted to form an employment or service contract with the
Company, the Employer or any Subsidiary of the Company;
          (i) the future value of the Stock underlying this Stock Option is
unknown and cannot be predicted with certainty;
          (j) if the underlying shares of Stock do not increase in value, the
Stock Option will have no value;
          (k) if the Optionee exercises the Stock Option and obtains shares of
Stock, the value of the shares of Stock issued upon exercise of the Stock Option
may increase or decrease in value, even below the Option Exercise Price;
          (l) no claim or entitlement to compensation or damages shall arise
from forfeiture of the Stock Option resulting from termination of the Optionee’s
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of contract or local labor laws) and in consideration of the
grant of the Stock Option to which the Optionee is otherwise not entitled, the
Optionee irrevocably agrees never to institute any claim against the Company or
the Employer, waive his or her ability, if any, to bring any such claim, and
releases the Company and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Optionee shall be deemed irrevocably to
have agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claims;

6



--------------------------------------------------------------------------------



 



          (m) in the event of termination of the Optionee’s employment (whether
or not in breach of contract or local labor laws), the Optionee’s right to vest
in the Stock Option under the Plan, if any, will terminate effective as of the
date that the Optionee is no longer actively employed and will not be extended
by any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of the Optionee’s employment (whether
or not in breach of local labor laws), the Optionee’s right to exercise the
Stock Option after termination of employment, if any, will be measured by the
date of termination of the Optionee’s active employment and will not be extended
by any notice period mandated under local law; the Administrator shall have the
exclusive discretion to determine when the Optionee is no longer actively
employed for purposes of this Stock Option grant; and
          (n) the Stock Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.
     9. No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying shares of Stock. The Optionee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Optionee’s participation in the Plan before taking any action related to the
Plan.
     10. Data Privacy.
          (a) The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Stock Option grant
materials by and among, as applicable, the Employer, the Company and any
Subsidiary of the Company for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.
          (b) The Optionee understands that the Company and the Employer may
hold certain personal information about the Optionee, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all Stock
Options or any other entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
          (c) The Optionee understands that Data will be transferred to E*Trade
Financial Services, Inc. or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the

7



--------------------------------------------------------------------------------



 



names and addresses of any potential recipients of the Data by contacting the
Optionee’s local human resources representative. The Optionee authorizes the
Company, E*Trade Financial Services, Inc. and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Optionee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Optionee’s local human
resources representative. The Optionee understands, however, that refusing or
withdrawing his or her consent may affect the Optionee’s ability to participate
in the Plan. For more information on the consequences of the Optionee’s refusal
to consent or withdrawal of consent, the Optionee understands that he or she may
contact his or her local human resources representative.
     11. Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request the Optionee’s consent
to participate in the Plan by electronic means. The Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     12. Language. If the Optionee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version shall control.
     13. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     14. Appendix. Notwithstanding any provisions in this Agreement, the Stock
Option shall be subject to any special terms and conditions set forth in the
Appendix to this Agreement for the Optionee’s country of residence, if any.
Moreover, if the Optionee relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.
     15. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on this Stock Option and any shares of Stock acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
     16. Governing Law and Venue.

8



--------------------------------------------------------------------------------



 



          (a) The Stock Option granted hereunder and the provisions of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, applied without regard to conflict of law principles, as
provided in Section 21 of the Plan.
          (b) For purposes of litigating any dispute that may arise from the
Stock Option granted hereunder or this Agreement, the parties hereby submit and
consent to the jurisdiction of the Commonwealth of Massachusetts, and agree that
any such litigation shall be conducted only in the courts of Middlesex County,
Massachusetts, or the federal courts for the United States for the District of
Massachusetts, where this Agreement is made and/or to be performed.
—Signature page follows—

9



--------------------------------------------------------------------------------



 



                 
 
  For:   ALERE INC.        
 
                 
 
  By:  
 
Title: Treasurer        
 
                The foregoing Agreement, including the Appendix, is hereby
accepted and the terms and conditions thereof hereby agreed to by the
undersigned.    
 
                                    Optionee’s Signature
 
                    Optionee’s name and address:      
 
                             
 
                             
 
                             

10